Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed September 17, 2021.  Claims 1-20 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  
The abstract of the disclosure is objected to because it is 152 words.  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed September 17, 2021, is attached to the instant Office action. 
Claim objections
Claims 6, 7, 9, 10, 15, 16, and 18 are objected to because of the following informalities: they depend from rejected claims.  Appropriate correction is required.
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 8, 11-14, 17, 19, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No.11,127,013.  Although the conflicting independent claims (Application claims 1, 11, and 19.  Patent claims 1 and 4.) are not identical, they are not patentably distinct from each other because both are drawn to managing access control using biographic Examiner’s Note: you might want to check because that seems backwards generating a new template from the same biographic information should be easy it is getting the biographic information from the template that should be hard.)  Application claim 5 matches patent claim 5 preforming a pre-programmed function according to a comparison result.  Application claim 8 matches part of patent claim 4 the expected subjects list being expected to pass thru within a window of time.  Application claim 12 matches patent claim 6 in extracting templates of the biographic data.  Application claim 14 is similar to patent claim 5 the patent performs a pre-programmed function according to a comparison result which could be the transmission of a control signal to an electronic access control device since both the Patent and Application are drawn to an access control system.  Application claim 17 matches part of the patents independent claims expected subject list expected to pass 
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)


/SCOTT S TROTTER/Primary Examiner, Art Unit 3696